The Court were unanimously of opinion, that the plaintiff, Richards, by virtue of the note and endorsement, had a right to receive payment on the note, or on execution obtained upon it, in the name of William Goodrich. — That the property of the oxen and the heifer, became, on the appraisal, vested in Richards, the owner of the note — not in William Goodrich, the nominal plaintiff. But it could not appear by the execution alone that it issued on a judgment obtained on the note in question. This was a point necessary to be proved, and can be proved by the record only. The record or a copy of it can be had, and this being the best evidence, no other can be admitted.
The cause was continued on terms.